 
Exhibit 10.2
 
THIRD AMENDMENT TO MASTER SECURITY AGREEMENT NO. 5081099
 
This Third Amendment to Master Security Agreement No. 5081099 (this “Third
Amendment”) is entered into as of June 23, 2010, by and between OXFORD FINANCE
CORPORATION (“Secured Party”) and TENGION, INC. ("Debtor").  Secured Party has
an office at 133 N. Fairfax Street, Alexandria, VA 22314.  Debtor is a
corporation organized and existing under the laws of the state of
Delaware.  Debtor's mailing address and chief place of business is 2900 Potshop
Lane, Suite 100, East Norriton, PA 19403.


1.           DESCRIPTION OF EXISITNG INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Debtor to Secured Party,
Debtor is indebted to Secured Party pursuant to a security agreement dated as of
July 20, 2005, evidenced by, among other documents, a certain Master Security
Agreement No. 5081099 dated as of July 20, 2005, between Debtor and Secured
Party, as amended by that certain Amendment Agreement dated as of April 3, 2006,
and as further amended by that certain Amendment Agreement dated as of December
28, 2006 (as amended, the “Security Agreement”).  Capitalized terms used by not
otherwise defined herein shall have the same meaning as in the Security
Agreement.


2.           DESCRIPTION OF COLLATERAL.  Repayment of the obligations is secured
by the Collateral described in the Security Agreement (together with any other
collateral security granted to Secured Party, the “Security Documents”).


Hereinafter, the Security Documents, together with all other documents
evidencing or securing the obligations shall be referred to as the “Existing
Security Documents”.


3.           DESCRIPTION IN CHANGE IN TERMS.
 
 
A.
Amendments to Security Agreement

 
 
1
The Security Agreement shall be amended by deleting Section 5(b) in its entirety
and substituting in lieu thereof the following:

 
Financial Statements, Reports and Certificates.  Debtor shall deliver to Secured
Party via electronic mail to electronic mail addresses provided by Secured Party
from time to time notifying Secured Party of the posting by the Debtor on the
internet (Debtor’s website or via the EDGAR System maintained by the Securities
and Exchange Commission (the “SEC”)) or electronic copies of the Debtor’s (i)
quarterly unaudited balance sheets, income statements and cash flow statements
and (ii) annual audited balance sheets, income statements and cash flow
statements, certified without qualification (other than the inclusion of a going
concern opinion) by a recognized firm of certified public accountants, within 5
business days after the statements are filed with the SEC. All such statements
are to be prepared according to GAAP (subject, in the case of unaudited
financial statements, to the absence of footnotes and normal year end audit
adjustments) and in compliance with applicable SEC reporting requirements
applicable to the preparation of financial statements.  All annual and quarterly
financial statements delivered (or notice of delivery given) pursuant to this
Section 5(b) shall be accompanied by a duly completed compliance certificate
substantially consistent with the form of document attached hereto as Schedule A
signed by Debtor’s chief financial officer or principal financial officer,
certifying that at the end of such period, Debtor was in full compliance with
all of the terms and conditions of this Agreement.  Additionally, Debtor will
deliver to Secured Party promptly upon request of Secured Party such other and
additional information as Secured Party shall reasonably request from time to
time.
 
 
1

--------------------------------------------------------------------------------

 
 
Debtor will deliver to Secured Party, as soon as available and in any event not
later than 60 days after the end of each fiscal year of Debtor, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for such fiscal year of Debtor, (ii) annual financial
projections for such fiscal year (on a quarterly basis), together with any
related business forecasts used in the preparation of such annual financial
projections; in each case, as approved by the Debtor’s Board of Directors and
(iii) such budgets, projections or other financial information as Secured Party
may reasonably request from time to time generally prepared by Debtor in the
ordinary course of business.
 
 
2
The phrase “Security Act of 1933” in the last line of Section 7(a)(xvii) of the
Security Agreement is hereby replaced with the phrase “Security Exchange Act of
1934.”

 
 
3
The Security Agreement shall further be amended by adding the following as
Section 8(k):

 
 
Confidentiality.  In handling any confidential information, Secured Party shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Secured Party’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Secured Party, collectively, “Secured Party Entities”); (b) to prospective
transferees or purchasers of any interest in the Notes (provided, however,
Secured Party shall use its best efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Secured Party’s regulators or
as otherwise required in connection with Secured Party’s examination or audit;
(e) as Secured Party considers reasonable and appropriate in exercising remedies
under the Security Documents; and (f) to third-party service providers of
Secured Party so long as such service providers have executed a confidentiality
agreement with Secured Party with terms no less restrictive than those contained
herein.  Confidential information does not include information that is either:
(i) in the public domain or in Secured Party’s possession when disclosed to
Secured Party, or becomes part of the public domain after disclosure to Secured
Party; or (ii) disclosed to Secured Party by a third party if Secured Party does
not know that the third party is prohibited from disclosing the information.

 
 
2

--------------------------------------------------------------------------------

 
 
 
4
The Schedule A Form of Compliance Certificate currently attached to the Security
Agreement is hereby replaced in its entirety with the Schedule A Compliance
Certificate attached as Exhibit A hereto.

 
 
4.           RATIFICATION OF PERFECTION CERTIFICATES.  Debtor hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of July 20, 2005, by Debtor and
delivered to Secured Party, and acknowledges, confirms and agrees the
disclosures and information Debtor provided to Secured Party in the Perfection
Certificate have not changed, as of the date hereof.
 
5.           CONSISTENT CHANGES.  The Existing Security Documents are hereby
amended wherever necessary to reflect the changes described above.
 
6.           RATIFICATION OF LOAN DOCUMENTS.  Debtor hereby ratifies, confirms,
and reaffirms all terms and conditions of all security or other collateral
granted to Secured Party, and confirms that the indebtedness secured thereby
includes, without limitation, the obligations.
 
7.           NO DEFENSES OF BORROWER.  Debtor hereby acknowledges and agrees
that Debtor has no offsets, defenses, claims, or counterclaims against Secured
Party with respect to the obligations, or otherwise as of the date hereof, and
that if Debtor now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Secured Party prior to the date hereof, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and Debtor
hereby RELEASES Secured Party from any liability thereunder.
 
8.           CONTINUING VALIDITY.  Debtor understands and agrees that in
modifying the existing obligations, Secured Party is relying upon Debtor’s
representations, warranties, and agreements, as set forth in the Existing
Security Documents.  Except as expressly modified pursuant to this Third
Amendment, the terms of the Existing Security Documents remain unchanged and in
full force and effect.  Secured Party’s agreement to modifications to the
existing obligations pursuant to this Third Amendment in no way shall Secured
Party to make any future modifications to the obligations.  Nothing in this
Third Amendment shall constitute a satisfaction of the obligations.  It is the
intention of Secured Party and Debtor to retain as liable parties all makers of
Existing Security Documents, unless the party is expressly released by Secured
Party in writing.  No maker will be released by virtue of this Third Amendment.
 
9.           COUNTERSIGNATURE.  This Third Amendment shall become effective only
when it shall have been executed by Debtor and Secured Party.
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the date first written above.
 


DEBTOR:
 
TENGION, INC.
 
By /s/ Joseph W. La Barge
 
Name:  Joseph W. La Barge
 
Title:  Executive Director, Corporate Counsel


 


 
SECURED PARTY:
 
OXFORD FINANCE CORPORATION
 
By  /s/ T. A. Lex
Name:  T. A. Lex
Title:  Chief Operating Officer






 
4

--------------------------------------------------------------------------------

 

 
 
 

 
EXHIBIT A


SCHEDULE A COMPLIANCE CERTIFICATE








 
 

 


 
5

--------------------------------------------------------------------------------

 
 

                       
EXHIBIT A
COMPLIANCE CERTIFICATE
                         
TO:
 
[Lender(s)]
 
               
FROM:
 
[Borrower(s) and each Guarantor(s) if
applicable]
                                 
The undersigned authorized officer of ___________________________ hereby
certifies that in accordance with the terms and conditions of the Master
Security Agreement between Borrower, Guarantor, and Lender (the “Agreement”),
 
   
(i)  Borrower and Guarantor are in complete compliance for the period ending
_______________ with all required covenants except as noted below and
 
   
(ii)   Attached are the required documents, if any, supporting our
certification(s).  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
   
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
                       
Reporting Covenant
 
 
Requirement
   
Complies
 
1)
Financial statements
 
Monthly within __ days
   
Yes
 
No
N/A
 
2)
Annual (CPA Audited) statements
 
Within __ days after Fiscal Year  End
Yes
 
No
N/A
 
3)
Annual Financial Projections/Budget
 
Annually and when revised
   
Yes
 
No
N/A
 
4)
A/R  & A/P agings
 
If applicable
   
Yes
 
No
N/A
 
5)
10-K and 10-Q Filings
 
If applicable
   
Yes
 
No
N/A
 
6)
IP Report
 
If applicable
   
Yes
 
No
N/A
 
7)
Total amount of Borrower’s cash and cash equivalents
     
$_________
                               
8)
Total amount of Borrower’s cash and cash equivalents maintained with Lender(s)
as specified in Agreement.
 
If applicable
 
$_________
Yes
 
No
N/A
                                 

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
 
 
 
 
Deposit and Securities
Accounts
 
 
 
 
(Please list all accounts; attach separate sheet if additional space needed)
   
Bank
 
Account Number
 
New Account?
 
Acct Control
Agmt in place?
 
1)
       
Yes
No
 
Yes
No
 
2)
       
Yes
No
 
Yes
No
 
3)
       
Yes
No
 
Yes
No
 
4)
       
Yes
No
 
Yes
No
 
5)
       
Yes
No
 
Yes
No
 
6)
       
Yes
No
 
Yes
No
                         
Other Matters
 
                   
 
Have there been any changes in management?
   
Yes
 
No
     
Have there been any transfers/sales/disposals/retirement of Collateral or IP,
which were not pre-approved by Lender?
Yes
 
No
     
Have there been any new or pending claims or causes of action against Borrower?
Yes
 
No
     
 
Exceptions
 
               
Please explain any
exceptions with respect to
the certification above:  (If
no exceptions exist, state
“No exceptions.” Attach
separate sheet if additional
space needed.)
                                                                               
                                                   
LENDERS USE ONLY
         
SIGNATURE
 
DATE
                       
Received by:
     
Verified by:  
                         
TITLE
     
Date:    
     
Date:  
                         
(Rev. 3/23/10)
     
Compliance Status
     
Yes
No






 
7

--------------------------------------------------------------------------------
